DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1, 5, 9, and 13 are objected to because of the informalities indicated in the proposed amendment below as discussed with the applicant's representative in an interview on December 27, 2021.  Claims 2-4, 6-8, and 10-12 inherit the deficiencies of independent claims 1 & 5.  Appropriate correction is required.

 		(Currently Amended) A sensor comprising:
              a first electrode;
              a second electrode;
              a first attracting portion positioned between the first electrode and the second electrode, the first attracting portion configured to receive conductive abrasion powder 
              a sensing unit configured to sense a change in electrical resistance between the first electrode and the second electrode caused by the conductive abrasion powder attracted onto the first attracting portion;
              at least one second attracting portion positioned within the detection region and configured to attract the conductive abrasion powder contained in the detection region, and
              a sensitivity adjusting unit for adjusting attraction of the conductive abrasion powder with respect to the first attracting portion to adjust a detection sensitivity of the sensing unit, 
              wherein the first attracting portion is made of an insulating material and is arranged to fill a space between the first electrode and the second electrode, and attracts the conductive abrasion powder onto an outer surface of the first attracting portion by a magnetic force of a first magnet, 
              wherein the at least one second attracting portion comprises a second magnet configured to attract the conductive abrasion powder, and 
s[[ing]] attraction of the conductive abrasion powder with respect to the first attracting portion by using the second magnet.  
 
5.           (Currently Amended) A sensor comprising:
              an outer electrode shaped like a tube having a bottom portion;
              an insulator arranged within the outer electrode, the insulator being an internal tube having a bottom portion;
              a first magnet arranged within the insulator;
              an inner electrode arranged within the insulator, the inner electrode being closer to an opening of the outer electrode in an axial direction than the first magnet is;
              a sensing unit configured to sense attraction of conductive abrasion powder causing a change in electrical resistance between the outer electrode and the inner electrode; and
              a second magnet arranged outside the outer electrode and configured to attract the conductive abrasion powder, 
              a sensitivity adjusting unit configured to adjust a detection sensitivity of the sensing unit, 
              wherein the insulator is arranged to fill a space between the outer electrode and the inner electrode, and 
wherein the sensitivity adjusting unit adjusts[[ing]] attraction of the conductive abrasion powder with respect to the insulator by using the second magnet to adjust the detection sensitivity of the sensing unit. 
 
9.           (Currently Amended)  The sensor of claim 7, wherein the first attracting portion and the protrusion are formed as separate members from each other. 
 
13.        (Currently Amended)  The sensor of claim 7, wherein the outer surface is disposed along a plane that connects the first electrode and the second electrode, 
wherein, on the plane, the conductive abrasion powder is attracted between the first electrode and the second electrode by a magnetic flux line, so that the first electrode and the second electrode are electrically connected, which causes a change in resistance between the first electrode and the second electrode that is to be detected.

Allowable Subject Matter



The following is a statement of reasons for the indication of allowance.  The closest references found based on the examiner's search are:
	United States Patent App. Pub. No. 2018/0275083 to Kiriyama et al., which discloses a sensor having an attracting portion and a sensing unit, but is lacking a second attracting porton and an insulating material arranged to fill a space between two electrodes; and
	German Patent Pub. No. DE102013212696A1 to Hesse et al., which discloses a second attracting portion, but is lacking an insulating material arranged to fill a space between two electrodes.
	
However, the references taken individually or in combination neither disclose nor fairly suggest the following limitations of the allowed claims:
	in claim 1, "A sensor comprising . . . wherein the first attracting portion is made of an insulating material and is arranged to fill a space between the first electrode and the second electrode, and attracts the conductive abrasion powder onto an outer surface of the first attracting portion by a 
	in claim 5, "A sensor comprising . . . wherein the insulator is arranged to fill a space between the outer electrode and the inner electrode, and attracts the conductive abrasion powder onto a sensing plane of the insulator by a magnetic force of a first magnet, and wherein the sensitivity adjusting unit adjusts attraction of the conductive abrasion powder with respect to the insulator by using the second magnet to adjust the detection sensitivity of the sensing unit,"
	in combination with all other limitations.

Claims 2-4 & 7-13 and 6 would be allowable as being dependent on claims 1 and 5, respectively.

Conclusion

This application is in condition for allowance except for the following formal matters: 
the objections noted in Claim Objections, supra.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164. The examiner can normally be reached 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868                                                                                                                                                                                                        
/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        12/31/2021